ON MOTION FOR REHEARING.
HAWKINS, Judge.
In the motion for rehearing it is urged that the confession of appellant proved by the state contained an exculpatory statement in view of which it is insisted that it was error for the court not to tell the jury the state was bound by such exculpatory statement unless the state had proved its falsity.
Neither by exception to the court’s charge nor by requested special charge was it made known to the court that such instruction was desired. Even if such a charge had been called for under the facts, the failure to give it would not have demanded a reversal, in view of articles 658 and 659, C. C. P.,, which requires objections to instructions, and request for special charges to be made at the time of trial and before the main charge is read to the jury.
*491Because the death penalty was assessed leads us to further say that, if it had been made known to the court in a timely manner that an instruction on the point mentioned was desired, its refusal would not have been erroneous under the present facts. In developing its case in chief the state proved by Mr. Hay, a deputy sheriff, that while in jail appellant admitted that he killed deceased by hitting her with his fist, and with a mesquite club, and also told witness where he (appellant) had buried the body; as a result of this information the body was found. No exculpatory statements of appellant were disclosed when Hay was first examined as a witness. Appellant testified in his own behalf claiming that deceased was trying to cut him with a knife at the time he killed her. On cross-examination he was asked if he did not tell Hay that deceased was trying to cut appellant with a knife which she got out of her stocking. We quote appellant’s testimony at this point.
“I started to say that she pulled it (the knife) out of her stocking, but I thought, because she didn’t have any stockings on. * * * Q. And you didn’t tell him that she pulled the knife out of her stocking? And you know now that she didn’t have on any stockings? A. Yes.”
In rebuttal the state recalled Hay who testified that appellant did tell witness that deceased was trying to cut him with a knife, which she pulled out of her stocking, and that when the body was dug up it was found that deceased had no stockings on.
The state was not relying upon the confession alone to prove appellant’s guilt. Many other facts were in evidence. Appellant was given a complete charge on self-defense predicated on his own testimony. If Hay’s evidence on rebuttal can be regarded as furnishing an exculpatory statement, rather than as impeaching or contradicting appellant, the defensive charge given covered the same issue. The following cases are illustrative of the proposition that the refusal of a charge on exculpatory statements does not call for reversal in every instance, even though timely request is made for such instruction: Nichols v. State, 110 Texas Crim. Rep., 482, 10 S. W. (2d) 109; Bradley v. State, 107 Texas Crim. Rep., 435, 295 S. W., 606; Harris v. State, 103 Texas Crim. Rep., 479, 281 S. W., 206; Simpson v. State, 97 Texas Crim. Rep., 57, 263 S. W., 273; Tidwell v. State, 40 Texas Crim. Rep., 38; Pickens v. State, 86 Texas Crim. Rep., 657, 218 S. W., 755; Casey v. State, 54 Texas Crim. Rep., 584.
The motion for rehearing is overruled.

Overruled.